PROB 12A
(7/93)
                               United States District Court
                                           for
                                  District of New Jersey
                          Report on Offender Under Supervision

Name of Offender: Hassan Scoff                                                      Cr.: 08-00789-001
                                                                                     PACTS #: 53351

 Name of Sentencing Judicial            THE HONORABLE WILLIAM H. WALLS
 Officer:
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of OriginaL Sentence: 08/30/2010

Original Offense: 1 8:922G; Possession of a Firearm by a Convicted felon; I &924C; Use and Carry a
Firearm in Furtherance of a Drug Crime; 21:841 A; Possess with Intent to Distribute a Mixture of
Substance containing Heroin

Originat Sentence: 120 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Alcohol Treatment, Drug Treatment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 02/23/2018

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the special supervision condition which states:
                      ‘ALCOHOL/DRUG TESTING AND TREATMENT; You shall refrain from
                      the illegal possession and use of drugs, including prescription medication not
                      prescribed in your name, and the use of alcohol, and shall submit to urinalysis
                      or other forms of testing to ensure compliance. It is further ordered that you
                      shall submit to evaluation and treatment, on an outpatient or inpatient basis
                      as approved by the U.S. Probation Office. You shall abide by the rules of any
                      program and shall remain in treatment until satisfactorily discharged by the
                      Court. You shall alert all medical professionals of any prior substance abuse
                      history, including any prior history of prescription drug abuse. The
                      Probation Officer shall supervise your compliance with this condition.’


                      On November 28, 2018, the offender signed an admission form admitting to the
                      use of marijuana. Additionally, he last reported using marijuana on December31,
                      201$ to his counselor at the Cope Center.
                                                                                            Prob 12A—page2
                                                                                                 Hassan Scott


U.S. Probation Officer Action:

The Probation Officer verbally reprimanded the offender. Mr. Scott is currently receiving substance abuse
and mental health treatment at the Cope Center. He will be referred to inpatient treatment if he continues to
use marijuana and does not begin regular attendance at outpatient treatment.

                                                                   Respectfully submittd,
                                                                            ,z
                                                                               : 1 \\ /I
                                                                  iJilieT1owdhury 7( (             )
                                                                        U.S. Probation Officer
                                                                    Date: 01/15/2019

  Please cheek ct box below to indicate the court’s direction regarding action to be takeis in this case:

   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modiing the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other
